Citation Nr: 1523293	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-33 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran & Veteran's Spouse

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to April 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in February 2015.  A transcript of the hearing is of record.  

The issue of service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to service connection for tinnitus given the favorable nature of the Board's decision.

B.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran has stated during the appeal period that he experiences ringing in his ears.  See, e.g., June 2012 VA examination report; June 2013 Notice of Disagreement.  He is competent to provide evidence regarding experiencing tinnitus, since ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the record reflects the Veteran has a current disability of tinnitus.  

The Veteran contends that he experienced noise exposure during service as an Air Policeman.  At the February 2015 hearing, he testified that he was stationed at Korat Air Force Base in Thailand and that his Air Policeman duties required him to help create a secure area around planes ready to take off to go on bombing missions to Vietnam.  Hearing Tr. at 3-4.  These duties required him to be positioned only a few feet from airplanes taking off.  Id. at 3.  He indicated he performed similar guard duties for planes taking off when he was stationed at Loring Air Force Base in Maine.  Id.  He has also reported that he fired 50 caliber machine guns, was exposed to gunfire on the rifle ranges, and participated in military funeral firing exercises.  Id. at 17-18; June 2012 VA examination report.  He did not wear hearing protection in service.  Hearing Tr. at 17-18.  

The Veteran's DD Form 214 shows that his Air Force military occupational specialty was Security Police Specialist.  The record does not contain the Veteran's service personnel records; however, service treatment records reflect that he received treatment during service at Korat Air Force Base in Thailand and at Loring Air Force Base in Maine.

The Board finds the Veteran's statements regarding the noise exposure he experienced during service to be both competent and credible evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report about what happened to him during service.  The Board finds his statements to be credible as they are consistent with the places, types, and circumstances of his service as reflected by his DD Form 214 and service records.  Therefore, the record reflects the Veteran experienced noise exposure during service.  

Finally, the Veteran has testified that he began experiencing ringing in his ears shortly after service and has been experiencing ringing since that time.  Hearing Tr. at 13-14; June 2012 VA examination report.  The Board finds his statements regarding continuity of symptomatology of ringing in his ears after service to be competent and credible and places great weight of probative value on them. 

The Board acknowledges that the record includes June 2012 and September 2014 negative nexus opinions from a VA audiologist.  However, the examiner did not consider the Veteran's lay statements regarding the onset of and continuity of tinnitus, focusing instead on the lack of hearing loss shown in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the VA examiner's opinions regarding the Veteran's tinnitus are of limited probative value.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his service.  Affording the Veteran the benefit of the doubt, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran also contends that he has bilateral hearing loss related to noise exposure incurred during service.

The record contains three medical opinions regarding the etiology of bilateral hearing loss.  In June 2012, a VA audiologist opined that bilateral hearing loss was less likely than not related to noise exposure during service because audiometry results at separation from service revealed hearing threshold levels within normal limits bilaterally.  The examiner noted that after service the Veteran worked in carpentry on bridges for thirteen years without hearing protection; completed target shooting for which hearing protection was used; and was exposed to gunfire during hunting activities.  

A December 2013 opinion from D.S., D.O., states that he had been treating the Veteran for several years.  He was aware that the Veteran had been diagnosed with bilateral hearing loss by VA.  He opined that hearing loss was most likely due to noise pollution from jet engine exposure while in service.  

A September 2014 VA opinion from the June 2012 VA examiner discusses D.S.'s opinion, but concludes that since there was no evidence of hearing loss in the Veteran's service treatment records that it was less likely than not that the origin of bilateral hearing loss was due to military related noise exposure.  

When regulatory requirements for a disability are not shown at separation from service, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d).  The June 2012 and September 2014 VA opinions were based mainly on the lack of hearing loss on separation examination, and did not address why noise exposure in service could not have caused a delayed onset of hearing loss.  Additionally, they placed great weight on the Veteran's post-service noise exposure, as opposed to his in-service noise exposure.  However, the Veteran subsequently testified that the noise exposure he experienced after service was nowhere near as severe as what he experienced during service.  See February 2015 Hearing Tr. at 9.  The Veteran is competent to testify as to the nature of the noise exposure he experienced both during and after service, and, for purposes of this remand, the Board finds his statements to be credible.  Therefore, the VA opinions are inadequate.

Additionally, the December 2013 opinion from D.S. is inadequate as he did not support his conclusion with an analysis the Board could weigh against any contrary opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Since the record does not contain an adequate medical opinion on the etiology of bilateral hearing loss, remand for a further opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Request a records review and medical opinion from an appropriate specialist to determine the etiology of bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the clinician in conjunction with this request. 

For purposes of this request, the reviewing clinician should accept as true the Veteran's statements to the effect that he had noise exposure during service from his duties as an Air Policeman and that his post-service noise exposure was not as severe as what he experienced during service.  

The reviewing clinician should specifically address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss is related to any incident of military service, including in-service noise exposure? 

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In providing a rationale, the reviewing clinician must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will not be considered adequate for rating purposes. 

If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


